PER CURIAM.
Allen Edwards appeals from an order denying his motion for post-conviction relief pursuant to Rule 3.850, Florida Rules of CriminaL Procedure. While the trial court found in its order that Edwards was not advised of the time limits relating to his right to appeal nor of his right to counsel on appeal, the denial of Rule 3.850 relief was proper because this error does not affect the validity of the conviction and sentence. We note that the trial court correctly appointed counsel for the purpose of seeking permission from this court to bring an untimely appeal pursuant to Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967). Ac*636cordingly, the denial of post-conviction relief is AFFIRMED without prejudice to Edwards’ right to seek belated appellate review through his court-appointed counsel.
BOOTH, SHIVERS and JOANOS, JJ., concur.